Citation Nr: 1437237	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  12-28 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a pulmonary condition, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service Bureau


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1948 to September 1949.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran was scheduled for a Board hearing in July 2014; however, the Board received correspondence that the Veteran was in a nursing home and not capable of appearing.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of service connection for a pulmonary condition being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In February 1957, the RO denied service connection for a chest condition because the evidence did not show that the Veteran's pulmonary tuberculosis was related to his active service.

2. The Veteran did not timely appeal that decision and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

3. New evidence received since the time of the final February 1957 rating decision relates to an unestablished fact necessary to grant and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The February1957 rating decision is final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2. Evidence submitted to reopen the claim of entitlement to service connection for a pulmonary condition is new and material.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1957, the RO denied service connection for a chest condition finding that the evidence did not show that the Veteran's pulmonary tuberculosis was incurred in service.  That decision became final.  In August 2011, the Veteran filed to reopen his claim for service connection for a pulmonary condition.

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

New evidence added to the record since the original denial includes the Veteran's August 2011 statement that while in service he worked in the motor pool where he handled leaking drums of chemicals.  Also submitted since the prior final denial is a  November 2012 note by the Veteran's private physician stating that the Veteran has moderately severe chronic obstructive pulmonary disease which may have been caused by exposure to toxic chemicals.

Presumed credible, the new evidence suggests there could be a nexus between the Veteran's service and a current pulmonary condition.  The Board thus finds that new and material evidence has been submitted to reopen the issue.  On this basis, the issue of entitlement to service connection for a pulmonary condition is reopened.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a pulmonary condition is reopened and, to that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, further development of the record is required to afford the Veteran every possible consideration.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4)(2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence suggests the Veteran currently has COPD and the Veteran's private physician has opined that it may be due to exposure to toxic chemicals, which the Veteran reports he was exposed to in service.  Therefore, the Board finds the evidence is sufficient to indicate there could be an association between the Veteran's service and his COPD, but the evidence is otherwise insufficient to decide the claim.  Thus, a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to whether the Veteran has a current pulmonary condition that is at least as likely as not related to his service.

The Veteran's VBMS claims file and a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


